Title: To Benjamin Franklin from Vergennes, 22 June 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles le 22. Juin 1780.
M. Dumont, Monsieur, qui vous est annoncé par M. Le Duc de la Vauguyon desire que je me joigne à cet Ambassadeur pour vous engager à l’entendre. Je defère Volontiers à sa Sollicitation et je profite avec plaisir de cette Occasion pour vous renouveller les Sentiments distingués avec lesquels J’ai l’honneur d’être. Monsieur, votre tres humble et très obeissant Serviteur.
(signé) De Vergennes
M. Franklin.
